         Case 1:19-cv-06961-AJN Document 27 Filed 05/08/20 Page 1 of 1


                                                                                                    5/8/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Genise N. Forbes,

                        Plaintiff,
                                                                    19-cv-6961 (AJN)
                 –v–
                                                                         ORDER
  Casa Azul Group, Inc. et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       Pursuant to the memo endorsement dated April 22, 2020, see Dkt. No. 26, the parties

were to submit a proposed amended case management plan by April 27, 2020.

       As of the date of this Order, the Court is not in receipt of the parties’ proposed amended

case management plan. Accordingly, the parties shall submit their proposed amended case

management plan by no later than May 15, 2020.

       SO ORDERED.


 Dated: May 8, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
